Without going at any length into a discussion of the facts in evidence upon the hearing of the motion for new trial, we have concluded that the testimony heard by the court is sufficiently strong, to say the least, to create in our minds a serious doubt of the propriety of the refusal of a new trial, sought because of misconduct of the jury in discussing the failure of the appellant to testify. The setting out of the testimony at length would be of no particular value.
The motion for rehearing is granted, the judgment of affirmance is set aside, and the judgment of the trial court is reversed, and the cause remanded.
Reversed and remanded.